Citation Nr: 0432339	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral wrist 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from October 1997 to July 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  There is no competent medical evidence that the veteran 
has, or has had at any time pertinent to his current claim on 
appeal, hearing loss in either ear.

3.  The veteran's allegation that his current stress 
headaches are related to a motor vehicle accident in service 
or other incident of service is not supported by objective 
medical evidence.

4.  There is no competent medical evidence that the veteran 
has, or has had at any time pertinent to his current claim on 
appeal, a bilateral wrist condition.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2004).

2.  Headaches were not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

3.  A bilateral wrist condition was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective on November 9, 2000, prior to 
the appellant's claims.  The VCAA's implementing regulations 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of 
General Counsel (GC) undertook to explain the holding of 
Pelegrini II.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  

In this case, the veteran was provided the required VCAA 
notice by two letters in May 2002, which was after the RO 
denial in February 2002.  This was in not accordance with the 
holding in Pelegrini II.  Nevertheless, assuming, without 
conceding, the correctness of Pelegrini II, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini II found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  See Pelegrini II, 18 Vet. App. 
at 121.  On the other hand, the Court acknowledged that the 
Board could show that the lack of a pre-RO decision notice 
was not prejudicial to the appellant.  Id. at 122.

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini II has left open the possibility 
of a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such, it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini II would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002).

In reviewing the RO determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a) (West 2002), all questions in 
a matter which under 38 U.S.C. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially 
since an RO determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini II, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
RO decision is appealed to the Board.  Rather, it is only 
after a decision of either the RO or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553, 
564 (1996); Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993); cf. 38 C.F.R. § 20.1102 (2003) (error or defect in 
decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision").

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the veteran in the RO's May 
2002 letters was not given prior to the RO adjudication of 
the claims, the veteran has been provided with every 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  Therefore, 
notwithstanding requirements of Pelegrini as to the timing of 
the VCAA notification, deciding this appeal is not 
prejudicial error to the veteran.  

The Board must next consider the adequacy of the content of 
the VCAA notice in this case.  The Court in Pelegrini II also 
held that VCAA notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a statement of the case (SOC) or supplemental 
SOC (SSOC) as long as the document meets the four content 
requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO's May 2002 
letters informed the appellant that it had received his 
written disagreements with the denial of service connection 
for the conditions at issue, and explained its duties to 
notify and assist him with his claims.  The letter explained 
what the evidence would have to show and the information 
still needed to show it in order to establish entitlement to 
service connection for the cause of the veteran's death.  In 
addition, the letter explained the respective 
responsibilities of the RO and the appellant in obtaining 
this information.  Further, the RO told the appellant to send 
information describing additional evidence or the evidence 
itself to the RO.  The veteran was also provided notice that 
he should submit pertinent evidence in his possession per 38 
C.F.R. § 3.159(b)(1).  He was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claim.  Moreover, the RO included the text of 
38 C.F.R. § 3.159 in its June 2002 SOC.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
Finally, in a May 2002 statement, the veteran indicated that 
there was no other medical evidence to be obtained.  Thus, 
the RO complied with the VCAA notice content requirements, as 
it provided the information specified by Charles and 
Quartuccio and indicated to the appellant that he should 
provide any information or evidence in his possession 
pertaining to his claim.




II.  Service Connection Claims

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

The veteran was involved in a motor vehicle accident in 
service in October 1998.  As a result, he experienced low 
back pain, left leg numbness, and a hematoma to the right 
forearm.  

He was granted service connection for degenerative 
intervertebral disc disease with radicular irritation and hip 
pain, rated 40 percent disabling; and for hematoma of the 
right forearm, rated 0 percent disabling, effective from 
separation from service.  

A.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran claims that he is entitled to service connection 
for bilateral hearing loss.  He asserts that he spent a great 
deal of time in service in firing ranges and that this noise 
exposure caused his current bilateral hearing loss.  

Notwithstanding the veteran's assertions in this case of 
hearing difficulty, there is no medical evidence that 
establishes that he has, or has had, at any time pertinent to 
the claim on appeal, any current hearing loss, much less 
hearing loss recognized as a disability for VA purposes.  

The Board notes that the veteran's service medical records 
reveal that he had several audiograms.  None of these 
audiograms approach a level in which the auditory threshold 
in any of the frequencies 500, 2000, 1000, 3000, 4000 Hertz 
is 40 decibels or greater; or were the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater.  For example, an 
audiogram in October 2000 noted that the veteran's hearing 
was still within normal limits.  

A VA audiogram was conducted in October 2001.  The veteran 
noted that his entire period of active duty was spent around 
guns, either repairing them or shooting on a range.  He 
maintains that this exposure to noise resulted in bilateral 
hearing loss.  The examiner noted that the veteran's hearing 
loss in either ear was within normal limits and that the 
current test results were consistent with his audiogram 
conducted during his discharge examination.  

None of these audiograms approach a level in which the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; were the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz are 26 decibels or greater; or were 
speech recognition scores less than 94 percent.   

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
particular case at hand, the claim for service connection for 
bilateral hearing loss must be denied because the first 
essential criterion for the grant of service connection, 
i.e., the disability for which service connection is sought, 
has not been met.



Furthermore, where, as here, the claim turns on a medical 
matter, the veteran simply cannot establish entitlement to 
service connection on the basis of his assertions, alone.  
His complaints of hearing difficulty alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  This is because as a 
layperson, without appropriate medical training and 
expertise, the veteran simply is not competent to offer a 
probative opinion on a medical matter, such as whether he 
actually suffers from the currently claimed disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

For all the foregoing reasons, the claim for service 
connection for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for bilateral 
hearing loss, that doctrine is not applicable in the instant 
appeal.  38 C.F.R. § 4.3; see also Schoolman v. West, 12 Vet. 
App. 307, 311 (1999); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).

B.  Headaches 

The veteran's service medical records are negative for any 
complaints of headaches.  

A VA bone diseases examination was conducted in October 2001.  
The veteran complained of stress headaches because he has 
many concerns and tended to worry.  Nonprescription 
medication alleviated the headaches.  The examiner noted that 
the veteran had no functional limitations due to headaches.  
The diagnosis was stress headaches.  



A VA neurological examination was also conducted in October 
2001.  The veteran stated that he occasionally had stress 
headaches because he was worried about his situation.  He 
reported a couple of headaches a week and used 
nonprescription medication to control them.  Neurological 
examination was normal.  

There is no medical evidence of record indicating, or even 
suggesting, the veteran's current stress headaches are 
causally related to his service in the military.  This type 
of medical nexus evidence is required to grant service 
connection, and this cause-and-effect interplay was clearly 
explained to him in the VCAA letters from the RO. See, e.g., 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . ."). Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). See, too, 38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 3.303.

The veteran obviously believes that his headaches began in 
service.  But his allegations are unsubstantiated.  And since 
he is a layman, he is not competent to provide a probative 
opinion regarding medical causation or etiology.  See 
Bostain, Espiritu, Routen, supra.

So the preponderance of the evidence is against his claim for 
service connection, meaning the benefit-of-the-doubt doctrine 
does not apply, and his appeal must be denied.  38 C.F.R. § 
4.3; see also Schoolman v. West, 12 Vet. App. 307, 311 
(1999); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).



C.  Bilateral Wrist Condition

Service medical records pertaining to treatment subsequent to 
his October 1998 motor vehicle accident note that he 
complained of decreased grip strength.  On a November 1998 
physical therapy evaluation, decreased active range of motion 
and decreased grip strength of the right wrist was found.  He 
underwent physical therapy to improve his active range of 
motion and grip strength.  

A VA spine examination was conducted in October 2001.  The 
veteran complained of pain and weakness in both wrists which 
he attributed to an inservice motor vehicle accident.  
Physical examination showed no deformity of either wrist.  
Handgrip strength was 5/5, bilaterally.  There was no sensory 
deficit in the upper extremities.  Tinel's sign at the wrist 
was negative.  There was no pain on palpation of either 
wrist.  Bilateral radial deviation was 10 degrees, bilateral 
ulnar deviation 30 degrees, bilateral wrist flexion was 60 
degrees, and bilateral wrist extension was 30 degrees.  An x-
ray study of the wrists was normal.  The diagnosis was wrist 
examinations were normal.  The examiner opined that the 
veteran's subjective symptoms were grossly out of proportion 
to the physical findings of this examination.  

The veteran has not established the existence of any current 
disability of either wrist.  The Board notes that the VA 
orthopedic examination indicated that both wrists were normal 
and the veteran has not indicated that he has had any post-
service diagnosis of or treatment for a wrist condition.  
See, e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), et. al., supra.  Therefore, service connection for a 
bilateral wrist condition is not warranted.  

His complaints of a bilateral wrist condition alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  This is because as a 
layperson, without appropriate medical training and 
expertise, the veteran simply is not competent to offer a 
probative opinion on a medical matter, such as whether he 
actually suffers from the currently claimed disability.  See 
Bostain, Espiritu, Routen, supra.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for headaches is denied.

The claim for service connection for a bilateral wrist 
condition is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



